Citation Nr: 1030517	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a scalp and skin rash 
(skin disorders).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that the Veteran's appeal has previously been 
before it a number of times.  At those times, the issues included 
service connection for a sleep disorder and residuals of a back 
injury.  Service connection for those disabilities, however, was 
granted in rating decisions issued in March 2009 and May 2008, 
respectively.  The benefits sought on appeal having been granted, 
the Board has no further jurisdiction over these issues.  

The Board also notes that the appeal for entitlement to a TDIU 
was perfected in July 2007 and has been certified to the Board as 
ready for appellate review.  Thus, the Board finds it has 
jurisdiction over this issue and it has been added to the 
Veteran's appeal.

The Veteran appeared and testified at hearings before a Travel 
Board in December 2002 and April 2010.  He also appeared and 
testified at hearings held at the RO before Decision Review 
Officers in March 1999 and January 2001.  Copies of the 
transcripts of these hearings have been associated with the 
claims file.


Issues 2 through 4 above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO in Portland, 
Oregon. 


FINDING OF FACT

The Veteran's skin disorders (diagnosed as seborrheic dermatitis, 
actinic keratosis, basal cell carcinoma, squamous cell carcinoma, 
and nonrecurring melanoma in situ of left lower eyelid status 
post excision) are not related to any event, injury or disease 
incurred in service including rubella and exposure to herbicides 
such as Agent Orange.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, nor 
can it be presumed to be related to service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Board notes that the Veteran's claim for 
service connection for a skin disorder was filed and initially 
adjudicated prior to the enactment of VA's current duty to notify 
and assist in 2000.  A duty to assist letter was initially sent 
to the Veteran in April 1997, prior to adjudication of his claim.  
The Board acknowledges that this notice letter does not meet the 
current duty to notify; however, additional notice was provided 
to the Veteran in November 2001, October 2004, April 2006 and 
July 2008.  The Board finds that these notices, read as whole, 
fully comply with VA's duty to notify as to content although not 
timely.  However, the Board finds that any deficiency as to 
timing has been cured by appropriate notice and subsequent 
adjudication after sufficient opportunity for the Veteran to 
respond to each notice provided.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the Veteran appropriate notice and subsequent 
adjudication).  

Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, which 
shows he had actual knowledge of the need to provide VA with 
information and evidence to support his claim.  Thus the Board 
finds that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained, including Social Security 
Administration records.  He has not identified any additional 
evidence.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examinations 
on his claim in September 1997, November 2004 (with March 2005 
addendum), and February 2008.  The Board finds that these VA 
examinations are adequate for rating purposes.  Although the 
Veteran's service treatment records were not obtained until 
December 2007, and thus were not available for review at the 
September 1997 and November 2004 VA examinations, the Board finds 
that this does not render those examinations inadequate because 
the Veteran reported that his skin disorders on his face and 
scalp did not manifest until after service, and there was no 
treatment in service.  A review of the service treatment records 
now available confirms that there was no treatment or diagnosis 
of the Veteran's current skin disorders in service.  Furthermore, 
the medical opinions offered by the examiners are based upon a 
full review of the record before them at that time and provide a 
complete rationale for the opinions proffered.  Therefore, the VA 
examinations are adequate, and there is no prejudice to the 
Veteran in proceeding to adjudicate his claim based upon them.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303(a).  Generally, in 
order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  Medical 
evidence of a current disability and nexus is not always required 
to establish service connection.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Initially the Board must determine whether the Veteran has a 
current disability.  Medical evidence of record since 1988 
establishes that the Veteran has been treated for the following 
skin disorders:  seborrheic dermatitis of the face and scalp; 
actinic keratosis of the face, scalp, neck, arms and hands; basal 
cell carcinoma (reported at VA examination but not seen in 
treatment records); squamous cell carcinoma; and simple lentigo.  
The Veteran also had an instance of melanoma in situ (MIS) 
located on the left lower eyelid that was excised in December 
2002 without evidence of recurrence.  Thus, the Board finds there 
is sufficient evidence to establish the Veteran has multiple skin 
disorders that constitute a current disability for service 
connection purposes.

The Board must next consider whether there was any injury or 
disease in service.  Service treatment records were reviewed and 
do not reveal treatment for seborrheic dermatitis, actinic 
keratosis, basal cell carcinoma, squamous cell carcinoma, simple 
lentigo or melanoma.  The Board acknowledges that the Veteran 
appears to have been treated in May 1967 for a "fungus" on his 
hands.  There are no further treatment notes relating to 
treatment for a "fungus;" however, a February 1969 note records 
the Veteran's request for a prescription refill for dryness of 
skin on the hands.  Nevertheless, at his separation examination 
on March 3, 1969, the Veteran did not report, nor did the 
examiner find, any skin problems present at that time.  

Based on this evidence, the Board finds that the service 
treatment records fail to establish the presence of a chronic 
skin disorder in service that is consistent with what is 
currently diagnosed.  Furthermore, the Board notes that the 
Veteran has consistently reported the onset of his skin problems 
was after his separation from service.  The only exception to 
this is at a March 1999 RO hearing before a Decision Review 
Officer.  At this hearing, the Veteran testified that the first 
breakout of a rash was in approximately 1971, after he moved to 
Oregon following his discharge from service.  However, upon 
further questioning by his representative, the Veteran also 
testified that he had problems in service with the skin around 
his neck getting irritated and red after shaving, which would 
take a couple days to clear up.  The Board does not find this 
statement sufficient evidence of an onset of the Veteran's 
current skin disorders in service for two reasons.  First, the 
report of symptoms is inconsistent with the symptomatology of his 
current skin disorders.  Second, this single report of symptoms 
in service is inconsistent with the multiple reports in the 
claims file of an onset after service.  Consequently, the Board 
does not find this report credible to establish an onset of any 
current skin disorder in service.

Thus, the Board finds that there is no showing of a chronic skin 
disorder in service.  Where chronicity of a disease is not shown 
in service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that the 
disability was incurred in service. 

The Board notes that there are extensive treatment records in the 
claims file for the Veteran's skin disorders since 1988.  None of 
these records, however, provide an opinion as to the etiology of 
any of the Veteran's skin disorders.  Thus, they are not relevant 
to the question of whether the Veteran's current skin disorders 
are related to service.

Furthermore, the Board finds that there is no credible evidence 
of a continuity of symptomatology.  As previously mentioned, the 
Veteran has consistently reported that the onset of his current 
skin disorders was after his discharge from service, although 
possibly sometime within a year therefrom.  In order to establish 
service connection, therefore, the evidence must establish that 
the Veteran's current skin disorders are related to some event, 
injury or disease incurred during service.  

The Board notes that the Veteran has undergone multiple VA 
examinations.  The first examination was provided in September 
1997.  The examiner diagnosed the Veteran to have chronic 
dermatitis, but was not able to establish an etiology for it.  He 
referred the Veteran for a dermatology clinic consult, which 
occurred in October 1997.  At this examination, the Veteran 
reported that he served from 1967 to 1969 at multiple bases in 
the continental United States and in Germany, and that he was 
never known to be directly exposed to Agent Orange.  He stated 
that his skin problems began approximately one year after 
discharge with itchiness in his beard that has gone on to involve 
his scalp, areas of his eyebrows and nose and occasionally his 
chest and ears.  Physical examination demonstrated typical large 
greasy-scaled patches in the glabella eyebrow area, slightly on 
the side of the nose, within the moustache and in the chin beard 
area.  The rest of the face was clear with only slight dryness in 
the scalp, and the chest was clear.  The assessment was 
seborrheic dermatitis.  The examiner stated that the Veteran had 
classic and quite typical seborrheic dermatitis that he explained 
was not service related and not known to be related to any known 
exposure or other condition.  

A second VA examination was conducted in November 2004.  Again, 
the Veteran reported his skin problems dating back to only 1970 
(after service).  It was noted that the Veteran has several skin 
issues:  seborrheic dermatitis (noticed around 1970, a rash that 
was itchy, red and flaky on his face then also around his hair 
line and scalp area, now mainly affecting his frontal face area, 
around his nose and beard area); melanoma in situ under left eye 
(removed December 2002 with reconstruction without known 
recurrences and without systemic chemotherapy or radiation 
therapy); multiple actinic keratosis (mainly within the prior 10 
years and mainly within skin-exposed areas such as arms, 
forearms, face and neck areas); basal cell carcinoma of right 
temple (shaved and removed).  He reported growing up in the Los 
Angeles area in the sun and went to swimming pools, and he stated 
people at that time did not use sunscreens on a regular basis as 
they do today.  He also reported a time during basic training 
where he was sunburned throughout his scalp (that was shaved) 
that caused significant pain and blisters, but he did not seek 
medical attention.  Skin examination was remarkable for multiple, 
scattered actinic keratosis throughout his scalp and face.  He 
also had a well-healed, linear scar about one inch below his left 
eye, above his maxillary ridge.  He had diffuse, erythematous, 
flaky rash throughout his beard area, nasolabial folds, forehead, 
and glabella area.  On his forearms, it was most noticeable on 
his dorsal arms, where he had multiple, scaly lesions consistent 
with actinic keratoses.  His scalp also had multiple, 
erythematous lesions, all less than 1.0 cm, some scaly, 
consistent with actinic keratoses or solar lentigo lesions.  The 
examiner's impression was that the Veteran has lesions consistent 
with seborrheic dermatitis, actinic keratosis, and history of 
melanoma in situ and basal cell carcinoma, which were both 
treated and removed.  The examiner did not give a nexus opinion 
as to the likely etiology of any of the diagnosed skin disorders.

The Veteran's claims file was returned to the examiner in March 
2005 requesting that he provide nexus opinions.  Concerning the 
seborrheic dermatitis, the examiner stated that, temporally, this 
was first noticed and diagnosed after service.  He also stated 
that he could not comment on the exact cause of the Veteran's 
seborrheic dermatitis as the cause in the medical literature is 
not completely known, and further comments would be speculation.  
He did state, however, that there have been no attributable 
specific exposures related to causing seborrheic dermatitis in 
the literature expect for a possible skin saprophyte.  He, 
therefore, opined that it is not as likely as not that the 
Veteran's military activities directly caused his seborrheic 
dermatitis.

Concerning the issue of melanoma, the examiner stated that, in 
this Veteran's case, the causes are multifactorial.  Sun exposure 
is a significant cause.  Although the Veteran could have been 
exposed to the sun while in the military, he was in for only two 
years or less.  He also grew up in Los Angeles and was exposed to 
sun.  Thus, the examiner stated that, although sun exposure in 
the military could have contributed to the formation of his 
melanoma, the contribution would be less than 50 percent and his 
sun exposure throughout the other parts of his lifetime outside 
of the military likely contributed more.  Thus, the examiner 
opined that it is not as likely as not that the Veteran's 
military exposure to sun contributed significantly to the 
formation of his melanoma.

Concerning the issue of actinic keratosis, the examiner stated 
that it is the same conclusion as the issue of melanoma.  Actinic 
keratosis formation is contributed to by sun exposure, and 
considering the Veteran's cumulative exposure in the sun from his 
childhood and his military duty of two years, the examiner opined 
that the Veteran's military service sun exposure, if it 
contributes, would contribute significantly less than 50 percent.  
Thus, it is not as likely as not that his military exposures or 
military activities contributed to the formation of his actinic 
keratosis.  

Finally, the examiner stated that the conclusion of his actinic 
keratosis concerning sun exposure would also apply to the basal 
cell carcinoma that was removed.  

As previously discussed, the Veteran's service treatment records 
were not of record at the time of the previous VA examinations, 
but were finally associated with the claims file in December 
2007.  Upon their review, the RO noted that the Veteran had been 
treated for rubella in service, and scheduled a VA examination to 
determine whether the Veteran's current skin problems could be 
related thereto.  The Veteran underwent VA examination in 
February 2008.  He reported the same history as before.  The 
examiner's assessment was again seborrheic dermatitis and actinic 
keratosis with history of basal cell and melanoma in situ.  As to 
the question of whether or not the Veteran's rubella is at all 
related to his skin rashes, the examiner opined that it is not 
likely that rubella is related to his scalp or skin rashes and is 
not in any way related to seborrheic dermatitis, actinic 
keratosis, melanoma or basal cell carcinoma.  The examiner stated 
that rubella can, in some cases, produce skin lesions but these 
are an entirely separate condition.  Furthermore, the examiner 
noted that the Veteran had a normal examination on his exit 
physical in 1969.

Based upon this evidence, the Board finds that the evidence does 
not establish that the Veteran's current skin disorders either 
had their onset in service or are related to any event, injury or 
disease incurred in service.  The VA examiners agree that it is 
not likely that his skin disorders are related to his military 
service, including sun exposure and rubella.  The Veteran has not 
submitted any competent medical opinion stating otherwise.  
Furthermore, he has consistently reported the onset of these 
disorders sometime after his discharge from service.  
Consequently, the preponderance of the evidence is against the 
Veteran's claim for service connection for his skin disorders.

The Board further notes that, although the Veteran had previously 
denied having any known exposure to Agent Orange or other 
herbicides in service, at the April 2010 Board hearing, he 
asserted that he was exposed to Agent Orange at "Fort Bellevue" 
in Virginia.  After reviewing the Veteran's service personnel 
records, the Board notes that "Fort Bellevue" is actually Fort 
Belvoir where the Veteran was stationed from July to September 
1967.  The service records show that the Veteran did not serve in 
the Republic of Vietnam; nor has he ever contended to have done 
so.  Thus, the presumption of exposure to herbicides set forth in 
38 C.F.R. §§  3.307(a)(6) is not applicable in the present case.  
Also noted is that none of the Veteran's skin disorders are 
enumerated presumptive diseases listed in 38 C.F.R. § 3.309(e).  
Thus, in order to establish entitlement to service connection 
based upon exposure to Agent Orange, the Veteran must establish 
actual exposure and that his current skin disorders are 
etiologically linked to that exposure.  The Board finds that no 
such showing has been made.  

The Veteran has not submitted any evidence substantiating that 
Agent Orange was used at Fort Belvoir from July to September 
1967.  The Board notes that the Department of Defense has not 
identified Fort Belvoir as a location at which Agent Orange or 
other similar herbicides were ever used.  Thus, the preponderance 
of the evidence is against concluding that the Veteran was 
actually exposed to Agent Orange or similar herbicide while 
stationed at Fort Belvoir from July to September 1967.  Service 
connection based upon exposure to Agent Orange is, therefore, not 
warranted.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for scalp and skin rash (i.e., skin 
disorders).  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, his claim for service connection must 
be denied.


ORDER

Entitlement to service connection for a scalp and skin rash (skin 
disorders) is denied.

REMAND

Unfortunately, the Board finds that remand of the Veteran's 
claims for service connection for a psychiatric disorder 
(including PTSD) and bilateral hearing loss and for a TDIU must 
be remanded again.

With regard to the Veteran's claim for service connection for a 
psychiatric disorder (including PTSD), in April 2010, after 
certification of the Veteran's appeal to the Board but a couple 
weeks prior to the hearing, the Veteran, via his attorney, 
submitted additional medical evidence relevant to this claim 
requesting the RO consider this new evidence prior to submission 
to the Board.  At the Board hearing in April, the Veteran and his 
attorney clearly requested that this matter be remanded for 
consideration of this new evidence by the RO.  

With respect to the effect of the submission of evidence to the 
Board not previously considered by the RO, the Board consults 38 
C.F.R. § 20.1304 (c).  Any pertinent evidence submitted by a 
veteran or his representative before the Board but not considered 
by the agency of original jurisdiction (AOJ) must be referred to 
the AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates may 
be fully allowed on appeal without such referral.  Id.  As the 
Veteran has not provided a waiver and has expressly requested 
consideration by the RO of this new evidence, the Board has no 
option but to remand the claim for service connection for a 
psychiatric disorder (including PTSD).

The Board also finds that the Veteran's claim for a TDIU must be 
remanded as it is inextricably intertwined with his claim for 
service connection for a psychiatric disorder (including PTSD) 
because he has expressly argued that he is unemployable because 
of the claimed psychiatric disorder (including PTSD).  Thus, the 
outcome of the claim for a TDIU is dependent on the outcome of 
the claim for service connection for a psychiatric disorder 
(including PTSD).  The Board cannot, therefore, consider this 
claim at this time without prejudice to the Veteran, and it must 
be remanded for consideration with the claim for service 
connection for a psychiatric disorder (including PTSD).

Finally, with regard to the claim for service connection for a 
psychiatric disorder (including PTSD), the Board notes that, 
effective July 13, 2010, the regulation governing service 
connection for PTSD (38 C.F.R. § 3.304(f)) was amended and may 
affect the Veteran's claim.

As for the Veteran's claim for service connection for bilateral 
hearing loss, the Board finds that remand is necessary as the 
prior VA examination opinion provided in March 2005 (related to 
the VA examination conducted in November 2004) is inadequate for 
several reasons.  First and foremost, the Veteran's service 
treatment records were not of record at the time of that 
examination and opinion.  Thus, the medical opinion proffered is 
not based upon a review of the entire record.  The Board notes 
that the service treatment records were associated with the 
claims file in December 2007, but no new VA examination was 
provided to the Veteran.

In addition, the examination failed to establish that the Veteran 
had a hearing loss disability in the left ear as defined in 
38 C.F.R. § 3.385.  The Veteran continues to claim, however, that 
he has hearing loss bilaterally.  As almost six years have 
elapsed since the last VA examination, the Veteran's hearing loss 
could very well have worsened to the point where it now meets 
VA's definition of a hearing loss disability.  When "the record 
does not adequately reveal the current state of the claimant's 
disability ..., the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination."  
Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) quoting 
Caluza v. Brown, 7 Vet. App. 498, 505-6 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that 
"where the record does not adequately reveal the current state 
of a claimant's disability, a VA examination must be 
conducted").  

Finally, the Board notes that the Veteran has stated that his 
hearing loss began in service and has continued since then.  It 
does not appear, however, that the examiner considered the 
Veteran's lay testimony of an onset in service and a continuity 
of symptoms since service in rendering the March 2005 medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio 
examination.  The claims file must be provided 
to the examiner for review in conjunction with 
the examination, and such review should be noted 
in the examiner's report.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing the 
file and conducting audiometric testing, the 
examiner should render an opinion as to whether 
it is at least as likely as not (i.e., at least 
a 50 percent probability) that any current 
hearing loss (whether bilateral or unilateral) 
is due to acoustic trauma incurred during 
service.  The examiner should provide a complete 
rationale for any opinion given, including 
discussion of evidence contrary to the opinion 
rendered.  In rendering an opinion, the examiner 
must address the Veteran's statements as to an 
onset of hearing loss in service and a 
continuity of symptoms since service.

2.  After ensuring that the VA examination 
report is complete and any other actions 
necessary to comply with VA's duty to assist 
have been accomplished, the Veteran's claims for 
service connection for a psychiatric disorder 
(including PTSD) and bilateral hearing loss and 
entitlement to a TDIU should be readjudicated.  
In readjudicating the Veteran's claims, the new 
evidence submitted by the Veteran (via his 
attorney) in April 2010 must be considered.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, these claims should 
be returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



			
           JOHN E. ORMOND, JR.                               
CLIFFORD R. OLSON       
             Veterans Law Judge                                 
Acting Veterans Law Judge
        Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
M. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


